Title: General Orders, 4 November 1781
From: Washington, George
To: 


                  
                     Head Quarters near York Sunday November 4th 1781
                     Parole
                     Countersigns
                  
                  For the Day tomorrow
                  Brigadier General HazenLieutenant Colonel V. DyckMajor RiceBrigade Major AorsonA subaltern from Hazen’s brigade to be sent to Williamsburg’s Hospital to relieve Captain Pike of Muhlenbergs brigade now there.  He will take the directions of the Officer ordered to superintend.  Lieutenant Blair of Muhlenberg’s brigade and the Party at present under his command will remain on the duty he is now on at Williamsburgh as long as the Officer superintending the hospital at that place finds his Services absolutely necessary.
                  At the intercession of their Officers the Commander in Chief is pleased to Pardon Owen Curly, James Johnson, Edward Cosgrove, Matthias Carty, Abraham Erwin, Richard Ariss, Patrick Denison, of the Maryland line and George Leadbetter, of the Jersey Brigade, Condemned to suffer Death by the sentence of a General Court Martial of their respective Lines.
                  After this day the Traders in York and Gloucester are at liberty to open their Stores to all purchasers.
               